FILED
                                                             DECEMBER 12, 2019
                                                          In the Office of the Clerk of Court
                                                         WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )          No. 36116-1-III
                                               )
                      Respondent,              )
                                               )
       v.                                      )          UNPUBLISHED OPINION
                                               )
TIMOTHY CHARLES MILLER,                        )
                                               )
                      Appellant.               )

       PENNELL, J. — Timothy Charles Miller appeals his conviction for communication

with a minor for immoral purposes. Mr. Miller claims the evidence at trial was insufficient

to justify his conviction. We disagree and affirm.

                                           FACTS

       The State charged Timothy Charles Miller with one count of communication with

a minor, 11-year-old T.H., for immoral purposes. The case proceeded to trial. Construed

in the light most favorable to the State, 1 the trial evidence was as follows:



       1
         Because the only issue on appeal is the sufficiency of the State’s evidence,
the applicable standard mandates we review the evidence in the light most favorable
to the State. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
No. 36116-1-III
State v. Miller


       Mr. Miller was salvaging some copper wires when he encountered 11-year-old

T.H. Mr. Miller asked T.H. if she wanted to help him and make some money. T.H.

said no. Mr. Miller then asked T.H. if she had “ever played truth or dare.” 1 Report of

Proceedings (RP) (May 23, 2018) at 127. T.H. responded affirmatively. Mr. Miller then

asked “‘How dirty would you get?’” Id. At this point, Mr. Miller was rubbing T.H.’s

back. Mr. Miller lowered his voice and asked T.H. “how nasty [she would] get with him.”

Id. at 128. Mr. Miller told T.H. to come over to his house the next day after she was out

of school. Mr. Miller then gave T.H. some money and instructed her to not tell anyone

about their conversation.

       After parting company with Mr. Miller, T.H. began crying and shaking. While still

highly emotional, T.H. reported what happened to a neighbor and to her parents. T.H.

handed the money she received from Mr. Miller to the neighbor. T.H. told the neighbor

she was scared and that Mr. Miller had told her he would hurt her if she told anyone about

what happened.

       At some point prior to the foregoing incident, Mr. Miller told the neighbor he

thought T.H. “was hot and he would like to f*** her.” 1 RP (May 22, 2018) at 82.

       The jury found Mr. Miller guilty, and the trial court sentenced him to 53 months’

confinement. Mr. Miller appeals his judgment and sentence.


                                             2
No. 36116-1-III
State v. Miller


                                       ANALYSIS

       Mr. Miller was charged with communicating with a minor for immoral purposes in

violation of RCW 9.68A.090(2). To secure a conviction, the State was obliged to prove

Mr. Miller “communicated with [T.H.] for immoral purposes of a sexual nature.” Clerk’s

Papers at 164. Our case law holds that “immoral purposes” refers to sexual misconduct.

State v. Pietrzak, 100 Wash. App. 291, 294-95, 997 P.2d 947 (2000). The immoral purposes

statute “is designed to prohibit ‘communication with children for the predatory purpose of

promoting their exposure to and involvement in sexual misconduct.’” State v. Hosier, 157
Wash. 2d 1, 9, 133 P.3d 936 (2006) (quoting State v. McNallie, 120 Wash. 2d 925, 933, 846
P.2d 1358 (1993)).

       Mr. Miller claims the State failed to prove his conversation with T.H. was sexual

in nature. We disagree. Although Mr. Miller testified that his conversation with T.H. was

innocent and that he was misunderstood, the jury was not required to accept Mr. Miller’s

version of events. A rational juror could find the combination of Mr. Miller’s statements

and actions was suggestive of intent to engage in sexual activity, not merely child’s play.

As a result, the State’s evidence was sufficient and the judgment of conviction must

stand. State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980).




                                             3
No. 36116-1-111
State v. Miller


                                    CONCLUSION

      The judgment of conviction is affirmed. Per the State's agreement, costs shall not

be imposed.

      A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                          Pennell, J.

WE CONCUR:




                                             4